Name: 1999/358/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 26 May 1999 appointing a judge to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  organisation of the legal system
 Date Published: 1999-06-03

 Avis juridique important|41999D03581999/358/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 26 May 1999 appointing a judge to the Court of Justice of the European Communities Official Journal L 140 , 03/06/1999 P. 0025 - 0025DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATESof 26 May 1999appointing a judge to the Court of Justice of the European Communities(1999/358/EC, ECSC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof,Whereas pursuant to Article 7 of the Protocol on the Statute of the Court of Justice of the European Community and to the corresponding provisions of the Protocols on the Statutes of the Court of Justice of the European Coal and Steel Community and of the European Atomic Energy Community and as a consequence of the decease of Mr KraterÃ ³s IoÃ ¡nnou, a judge should be appointed for the remaining period of Mr KraterÃ ³s IoÃ nnou's term of office,HAVE DECIDED AS FOLLOWS:Article 1Mr VassÃ ­lios SkourÃ ­s is hereby appointed judge to the Court of Justice of the European Communities from 26 May 1999 up to and including 6 October 2003.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 26 May 1999.The PresidentD. von KYAW